 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       DAVID EVANS,                                     No. 2:18-cv-3129 KJN P
12                         Plaintiff,
13             v.                                         ORDER
14       D. STRUVE, et al.,
15                         Defendants.
16

17            Plaintiff is a state prisoner, proceeding pro se and in forma pauperis, with a civil rights

18   action under 42 U.S.C. § 1983. On February 27, 2019, plaintiff voluntarily dismissed this action

19   so that he could exhaust his administrative remedies. On March 7, 2019, plaintiff filed a request

20   concerning filing fees. He asked whether he will still be responsible for the $400.00 filing fee in

21   this action, and still be charged another $400.00 when he re-files an action following exhaustion.

22            Plaintiff is informed that because he was granted leave to proceed in forma pauperis in

23   this action, he was assessed the statutory filing fee of $350.00.1 Even though plaintiff

24   subsequently dismissed this action, he must still pay the entire $350.00 filing fee because he filed

25   ////

26
     1
27     Court filing fees are $350.00 plus a $50.00 administrative fee. See 28 U.S.C. §§ 1914(a),
     1915(a). However, litigants proceeding in forma pauperis are not required to pay the $50.00
28   administrative fee.
                                                      1
 1   this action and the filing fee is required to be imposed by federal statute. 28 U.S.C. § 1915. The

 2   court has no legal authority to waive the imposition of the filing fee.

 3             Similarly, when plaintiff files a new action following exhaustion of administrative

 4   remedies, plaintiff must seek leave to proceed in forma pauperis to avoid payment of the $400.00

 5   filing fee. If plaintiff is again granted leave to proceed in forma pauperis, he will be required to

 6   pay the $350.00 filing fee, but will be able to make payment in installments as described in the

 7   December 19, 2018 order (ECF No. 7).

 8             IT IS SO ORDERED. (ECF No. 17.)

 9   Dated: March 13, 2019

10

11

12
     /evan3129.cla
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
